Opinion filed March 8, 2012




                                            In The


   Eleventh Court of Appeals
                                         __________

                                   No. 11-12-00056-CV
                                       __________

                              COLIN O’KROLEY, Appellant

                                               V.

                   RAY PRINGLE, BYRON BROWN, AND
               PRINGLE MANAGEMENT COMPANY, Appellees


                          On Appeal from the 244th District Court

                                     Ector County, Texas

                               Trial Court Cause No. C-130,005


                              MEMORANDUM OPINION

       On February 9, 2012, Colin O’Kroley filed in this court a pro se “Request for appeal of
Partial Summary Judgment Order & Decision made 8/11/2011 with simultaneous request for
continuance OR (alternatively) motions for recusal of Judge Robert Moore and rehearing of
partial summary judgment in District Court with simultaneous request for continuance in lieu of
appeal (if possible).” We notified the parties by letter dated February 14, 2012, that it did not
appear to this court that a final appealable order had been entered by the trial court, and we
requested that appellant respond by February 29, 2012, showing grounds to continue this appeal.
Appellant filed a response as requested. However, in his response, appellant again requests a
continuance and suggests that, “if the problem is that the order is not ‘final,’” a final order “is
presumably forthcoming and will be appealable.”
        Unless specifically authorized by statute, appeals may be taken only from final
judgments.    Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840–41 (Tex. 2007);
Lehmann v. Har-Con Corp., 39 S.W.3d 191 (Tex. 2001). The summary judgment from which
appellant attempts to appeal does not dispose of all parties and all claims, nor does it contain any
language indicating that it is final or appealable. See Lehmann, 39 S.W.3d 191. Therefore, it is
not a final appealable judgment, and we have no jurisdiction to entertain this appeal. Because
appellant has not shown grounds to continue this appeal and because a final judgment disposing
of all claims and all parties has not been entered, we dismiss this appeal. See TEX. R. APP. P.
42.3.
        Accordingly, the appeal is dismissed for want of jurisdiction.


                                                             PER CURIAM


March 8, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                 2